                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CONTOUR IP HOLDING, LLC,                         Case No. 3:17-cv-04738-WHO
                                                         Plaintiff,
                                   8
                                                                                             ORDER ON DISCOVERY DISPUTES
                                                  v.                                         CONCERNING GOPRO’S
                                   9
                                                                                             INVALIDITY REPORT AND
                                  10        GOPRO, INC.,                                     CONTOUR’S EXPERT REPORTS
                                                         Defendant.                          Re: Dkt. Nos. 347, 351, 352
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            On March 20 and 25, 2020, plaintiff Contour IP Holding, LLC and defendant GoPro, Inc.

                                  14   filed two discovery dispute letters along with motions to seal exhibits filed with the disputes. I

                                  15   will resolve the disputes and the sealing requests as set forth below.

                                  16   I.       CONTOUR’S OBJECTIONS TO GOPRO’S INVALIDITY REPORT
                                  17            Contour asks me to strike paragraphs 94–137 and 143–64 of Kevin Almeroth’s invalidity

                                  18   report. First it argues that GoPro is using the report to sneak in new invalidity theories and prior

                                  19   art references despite my order denying leave to amend. See Dkt. No. 335. GoPro counters that it

                                  20   properly relies on the prior art for background, to establish the knowledge of a person of ordinary

                                  21   skill in the art, and in support of defenses not subject to disclosure requirements. As I have noted

                                  22   before, GoPro will indeed be able to use these references in the manner it suggests. In the event

                                  23   that a rebuttal report and a deposition do not clarify that Almeroth’s use is appropriate, Contour

                                  24   should file its objections in the form of a Daubert motion or a motion in limine. Given the

                                  25   contents of Contour’s challenge, the latter seems more appropriate.

                                  26            The parties further dispute GoPro’s use of the Sony Handycam Handbook as an

                                  27   invalidating reference when, according to Contour, the Handbook was initially disclosed only as a

                                  28   general descriptor of the state of the art. In response, GoPro argues that it reserved the right to use
                                   1   all references, including the Handbook, for invalidity in addition to the purpose expressly

                                   2   disclosed. Contour has raised concerns about this tactic in the past, and I have indicated that I

                                   3   disfavor it. If “reservation of rights” and “including but not limited to” language could function in

                                   4   the way GoPro wishes, then its invalidity contentions could not give Contour proper notice as

                                   5   required by the Patent Local Rules. GoPro will not be permitted to use the Sony Handycam

                                   6   Handbook as an invalidating reference.

                                   7   II.    GOPRO’S OBJECTIONS TO CONTOUR’S EXPERT REPORTS
                                   8          In the second dispute, GoPro argues that the expert report of Jing Hu includes new

                                   9   evidence and undisclosed infringement theories. Contour counters that the theories are not new

                                  10   and that its use of the documentary evidence is proper because GoPro did not produce them until

                                  11   December 2019, the final month of discovery. I agree with Contour. The parties’ joint discovery

                                  12   dispute statements have frequently centered around GoPro’s slow production of discovery;
Northern District of California
 United States District Court




                                  13   Contour is entitled to rely on the documents GoPro challenges. GoPro has not persuaded me that

                                  14   Hu’s report includes a genuinely new theory.

                                  15          Finally, GoPro argues that the expert report of Keith Ugone includes a new damages

                                  16   demand that is unsupported by the Hu report. Although I am inclined to agree with Contour that

                                  17   the gaps and weaknesses GoPro complains of go to weight rather than admissibility, this dispute,

                                  18   too, is more appropriate for a Daubert motion or a motion in limine.

                                  19   III.   SEALING REQUESTS
                                  20          The parties seek to file exhibits to both discovery disputes under seal. Dkt. Nos. 347, 351.

                                  21   Contour, GoPro, and several third parties submitted declarations in support of sealing as required

                                  22   by Civil Local Rule 79-5(d)(1)(A). Because both disputes include an Exhibit A and an Exhibit B,

                                  23   I refer to the exhibits associated with the first dispute as “A1” and “B1” and those associated with

                                  24   the second dispute as “A2” and “B2.”

                                  25          First, through the declaration of Michelle A. Clark GoPro requests that Exhibit B1 remain

                                  26   under seal in its entirety and specifies the following redactions for Exhibit A1: pages 22 (fn. 28),

                                  27   144-145 (¶¶ 329, 330, 331; fn. 292), 228 (second sentence of ¶ 473), 318 (second sentence of ¶

                                  28   666), 360 (third sentence of ¶ 779), and 383 (first three lines). Dkt. No. 350. According to the
                                                                                         2
                                   1   declaration, these documents contain information about GoPro product development and

                                   2   communications with its vendors, which GoPro maintains and confidential and which its vendors

                                   3   are obligated to maintain as confidential pursuant to nondisclosure agreements.

                                   4          Second, the declaration of Michael Morehead, general counsel of third-party Ambarella

                                   5   Corporation, requests that the following portions of Exhibit A1 remain under seal: page 26 lines

                                   6   2–4 and footnote 29, page 28 lines 1–3 and footnote 30, page 30 footnote 33, and page 359 lines

                                   7   26–27. Dkt. No. 355. Morehead requests that the following portions of Exhibit B1 remain under

                                   8   seal: page 39, the two sentences beginning with the phrase “Ambarella testified that.” A second

                                   9   declaration from Morehead requests that the following portions of Exhibit A2, including some

                                  10   associated diagrams, remain under seal: ¶¶ 150–163, 251, 262, 266–67, 270, 281, 407–09, 412–

                                  11   16, 429–31, 434–38. Dkt. No. 359. These requested redactions cover source code and other

                                  12   information related to the design and development of Ambarella’s chipsets, which it expended
Northern District of California
 United States District Court




                                  13   significant resources to develop and which it maintains as confidential.

                                  14          Third, the declaration of Jerome Pereira, a former employee of third-party Vidcie, requests

                                  15   that the following portions of Exhibit A1 remain under seal: paragraphs 106–120, the first

                                  16   sentence of paragraph 121, and paragraphs 122–137. Dkt. No. 356. According to Pereira, the

                                  17   information includes, for example, sales numbers and profitability, design documentation and

                                  18   strategy, and technical documents, all of which Vidcie maintained confidential.

                                  19          Fourth, the declaration of Akira Irie, counsel for third-party Socionext Inc., requests that

                                  20   paragraphs 98 and 136 of Exhibit A2 remain under seal. Dkt. No. 357. These paragraphs include

                                  21   information related to Socionext’s confidential product design.

                                  22          Finally, Contour counsel John R. Keville requests on behalf of third-party Contour, LLC

                                  23   that the following portions of Exhibit B2 remain under seal: ¶ 6.a n.10, ¶ 6.b.i & n.12, the

                                  24   rightmost columns of first two rows of Table 5. Dkt. No. 358. These redactions cover

                                  25   confidential licensing and business strategies, including references to internal product

                                  26   development, partnerships, and valuation of features of the Asserted Patents.

                                  27          There is good cause to seal the narrowly tailored information described above. Within 20

                                  28   days of the date of this Order, the party that originally submitted the exhibits shall resubmit them
                                                                                         3
                                   1   including only the redactions requested and approved above.

                                   2          IT IS SO ORDERED.

                                   3   Dated: April 6, 2020

                                   4

                                   5
                                                                                                 William H. Orrick
                                   6                                                             United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                      4
